Citation Nr: 0402287	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  95-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for psychiatric, neck, low 
back, waist, and lower extremity disorders.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The appellant served on active duty for training from June 
1973 to October 1973, and he had later National Guard 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision that denied service 
connection for psychiatric, neck, low back, waist, and lower 
extremity disorders.  In January 1997, the Board remanded the 
case for additional development.


REMAND

Additional development is required as to the appellant's 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The former serviceman contends that the claimed physical 
conditions involving the neck, low back, waist, and lower 
extremities began during periods of military training, and 
that he has a psychiatric condition as a result of the 
claimed physical conditions.

Previously, the Board remanded the matter in order to 
ascertain the precise dates of service, which includes many 
discrete periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO obtained several training 
certificates and one document that appears to indicate the 
total number of days every year when the appellant was in 
military training status.  However, the exact dates and types 
of military service were not obtained, and such information 
is needed as the reference points for determining whether a 
condition was incurred in or aggravated by service.  The RO 
should again attempt to obtain this service information.

In addition, the appellant has submitted two documents from 
private doctors, both of which are dated in May 2002.  Both 
documents appear to explain a relationship between current 
problems and his service.  However, despite efforts by the 
Board to have the documents translated, the documents could 
not be translated; the translator indicated that the 
documents were illegible and incoherent.  On remand, the RO 
should obtain replacement statements from the two private 
doctors who wrote the May 2002 letters, and these should be 
in legible form. 

In addition, there are references to treatment at a private 
medical facility (the Manati Diagnostic Center and Physical 
Therapy) for a cervico-dorsal condition since 1986.  There 
also are references to other treatment of the appellant for 
his claimed conditions.  See, e.g. Forensic Psychiatric 
Report of 1990, in service medical record file.  On remand, 
the RO should seek adequate identification of all of the 
medical providers who have treated the appellant for the 
claimed conditions, and should then seek to obtain records 
from those providers. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the exact 
dates of the appellants service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA.

2.  The RO should ask the appellant to 
clearly identify all VA and non-VA 
medical treatment which he has ever 
received for the claimed conditions.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should contact the two 
doctors who prepared letters dated in 
May 2002, and they should be requested 
to provide legible replacement 
statements.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for psychiatric, 
neck, low back, waist, and lower 
extremity disorders.  If the claims are 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


